Sticker to Prospectus The Prospectus for ICON Leasing Fund Twelve, LLC (‘‘Fund Twelve’’) consists of (1) this sticker, (2) the Prospectus, which is dated May 7, 2007, (3) Supplement No. 1 dated June 25, 2007, (4) Supplement No. 2 dated August 16, 2007, (5) Supplement No. 3 dated November 20, 2007, (6) Supplement No. 4 dated January 18, 2008, (7) Supplement No. 5 dated April 7, 2008, (8) Supplement No. 6 dated May 7, 2008, (9) Supplement No. 7 dated May 21, 2008, (10) Supplement No. 8 dated June 27, 2008, (11) Supplement No. 9 dated August 1, 2008, and (12) this Supplement No. 10, which contains information related to the current status of the offering and updates certain financial information of Fund Twelve to September 30, 2008. Filed Pursuant to Rule 424(b)(3) SEC File No. 333-138661 ICON LEASING FUND TWELVE, LLC SUPPLEMENT NO. 10 DATED NOVEMBER 5, 2008 TO PROSPECTUS DATED MAY 7, Summary We are providing you with this Supplement No. 10, dated November 5, 2008, to update the Prospectus, dated May7,2007, as amended by Supplement No. 1, dated June25,2007, Supplement No. 2, dated August 16, 2007, Supplement No. 3, dated November20,2007, Supplement No. 4, dated January18,2008, Supplement No. 5 dated April 7, 2008, Supplement No. 6, dated May 7, 2008, Supplement No. 7 dated May 21, 2008, Supplement No. 8 dated June 27, 2008, and Supplement No. 9 dated August 1, 2008.The information in this Supplement No. 10 supplements, modifies and supersedes some of the information contained in the ICON Leasing Fund Twelve, LLC (“Fund Twelve”) Prospectus, as amended by Supplement No. 1, Supplement No. 2, Supplement No. 3, Supplement No. 4, Supplement No. 5, Supplement No. 6, Supplement No. 7, Supplement No. 8, and Supplement No. 9.This Supplement No. 10 forms a part of, and must be accompanied or preceded by, the Prospectus, Supplement No. 1, Supplement No.2, Supplement No. 3, Supplement No. 4, Supplement No. 5, Supplement No. 6, Supplement No. 7, Supplement No. 8, and Supplement No. 9. The primary purposes of this Supplement No. 10 are to: · Describe the current status of the offering; and · Update certain financial information of Fund Twelve to September 30, 2008. Current Status of the Offering The initial closing date for Fund Twelve was May 25, 2007, the date at which Fund Twelve had raised $1,200,000 and reached the minimum offering amount.On July 13, 2007, Fund Twelve achieved the $20,000,000 minimum offering for the Commonwealth of Pennsylvania.As of October 31, 2008, 243,456 shares of membership interests have been sold to 5,847 additional members, representing $242,760,272 of capital contributions to Fund Twelve. Compensation Paid to Affiliates and Certain Non-Affiliates Through October 31, 2008, Fund Twelve paid and/or accrued the following fees or expenses in connection with its offering of its membership interests: (i) sales commissions to third parties in the amount of $18,920,311, (ii) underwriting fees to affiliated parties in the amount of $4,730,078 and (iii) organizational and offering fees to affiliated parties in the amount of $4,927,613.These fees are described on pages 25 and 26 of the Prospectus, as supplemented. S-1 Certain Financial Information of ICON Leasing Fund Twelve, LLC for the Quarter EndedSeptember 30, 2008 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Condensed Consolidated Balance Sheets Assets September 30, 2008 December 31, (unaudited) 2007 Current assets Cash and cash equivalents $ 87,468,334 $ 22,154,903 Current portion of net investment in finance leases 5,998,673 4,011,408 Prepaid acquisition fees 2,475,000 23,933 Other current assets 417,387 128,945 Total current assets 96,359,394 26,319,189 Non-current assets Net investment in finance leases, less current portion 22,698,241 17,610,522 Leased equipment at cost (less accumulated depreciation of $9,778,936 and $1,823,881, respectively) 138,559,644 65,809,766 Note receivable on financing facility, net - 4,087,568 Investment in joint venture 5,779,066 - Derivative instrument 113,894 - Other non-current assets, net 738,316 415,144 Total non-current assets 167,889,161 87,923,000 Total Assets $ 264,248,555 $ 114,242,189 Liabilities and Members' Equity Current liabilities Current portion of non-recourse long-term debt $ 9,944,946 $ 4,913,501 Derivative instruments 914,266 686,176 Deferred revenue 21,535 541,830 Due to Manager and affiliates 434,378 246,926 Accrued expenses and other current liabilities 771,489 134,620 Total current liabilities 12,086,614 6,523,053 Non-current liabilities Non-recourse long-term debt, net of current portion 45,920,073 17,566,769 Total Liabilities 58,006,687 24,089,822 Minority Interest 15,317,028 10,862,758 Commitments and contingencies (Note 11) Members' Equity Manager (81,591 ) (18,392 ) Additional Members 192,207,529 79,657,951 Accumulated other comprehensive loss (1,201,098 ) (349,950 ) Total Members' Equity 190,924,840 79,289,609 Total Liabilities and Members' Equity $ 264,248,555 $ 114,242,189 See accompanying notes to condensed consolidated financial statements. S-2 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenue: Rental income $ 6,407,949 $ 1,192,828 $ 14,961,183 $ 1,200,331 Finance income 994,347 241,991 2,798,237 241,991 Income from investment in joint venture 163,331 - 163,331 - Interest and other income 368,694 132,082 987,288 145,837 Gains on financial instruments 16,924 - 214,796 - Total revenue 7,951,245 1,566,901 19,124,835 1,588,159 Expenses: Management fees - Manager 392,159 40,619 951,306 40,619 Administrative expense reimbursements - Manager 615,161 548,229 2,047,160 739,556 General and administrative 122,926 173,177 848,824 196,122 Interest 880,638 303,743 1,810,347 303,743 Depreciation and amortization 3,484,995 555,582 8,156,922 563,423 Total expenses 5,495,879 1,621,350 13,814,559 1,843,463 Income (loss) before minority interest 2,455,366 (54,449 ) 5,310,276 (255,304 ) Minority interest (429,116 ) (183,832 ) (1,139,387 ) (183,832 ) Net income (loss) $ 2,026,250 $ (238,281 ) $ 4,170,889 $ (439,136 ) Net income (loss) allocable to: Additional Members $ 2,005,987 $ (235,898 ) $ 4,129,180 $ (434,744 ) Manager 20,263 (2,383 ) 41,709 (4,392 ) $ 2,026,250 $ (238,281 ) $ 4,170,889 $ (439,136 ) Weighted average number of additional member shares outstanding 203,998 35,878 158,358 28,005 Net income (loss) per weighted average additional member share outstanding $ 9.83 $ (6.58 ) $ 26.07 $ (15.52 ) See accompanying notes to condensed consolidated financial statements. S-3 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Changes in Members' Equity Accumulated Additional Other Member Additional Comprehensive Total Members' Shares Members Manager Loss Equity Balance, December 31, 2007 93,805 $ 79,657,951 $ (18,392 ) $ (349,950 ) $ 79,289,609 Net income 721,535 7,288 - 728,823 Change in valuation of interest rate swap contract (244,378 ) (244,378 ) Currency translation adjustment 427,262 427,262 Total comprehensive income 911,707 Proceeds from issuance of additional members shares 41,757 41,636,704 41,636,704 Sales and offering expenses (4,749,545 ) (4,749,545 ) Cash distributions to members - (2,403,838 ) (24,281 ) - (2,428,119 ) Period ended March 31, 2008 (unaudited) 135,562 $ 114,862,807 $ (35,385 ) $ (167,066 ) $ 114,660,356 Net income 1,401,658 14,158 1,415,816 Change in valuation of interest rate swap contracts 10,299 10,299 Currency translation adjustment 4,412 4,412 Total comprehensive income 1,430,527 Proceeds from issuance of additional members shares 44,888 44,727,928 44,727,928 Sales and offering expenses (5,001,069 ) (5,001,069 ) Cash distributions to members - (3,434,675 ) (34,788 ) - (3,469,463 ) Period ended June 30, 2008 (unaudited) 180,450 $ 152,556,649 $ (56,015 ) $ (152,355 ) $ 152,348,279 Net income 2,005,987 20,263 2,026,250 Change in valuation of derivative instruments (132,994 ) (132,994 ) Currency translation adjustment (915,749 ) (915,749 ) Total comprehensive income 977,507 Proceeds from issuance of additional members shares 47,498 47,294,358 47,294,358 Sales and offering expenses (5,111,388 ) (5,111,388 ) Cash distributions to members - (4,538,077 ) (45,839 ) - (4,583,916 ) Period ended September 30, 2008 (unaudited) 227,948 $ 192,207,529 $ (81,591 ) $ (1,201,098 ) $ 190,924,840 See accompanying notes to condensed consolidated financial statements. S-4 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income (loss) $ 4,170,889 $ (439,136 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees (6,953,850 ) (1,170,468 ) Finance income (2,798,237 ) (241,991 ) Income from investment in joint venture (163,331 ) - Depreciation and amortization 8,156,922 563,423 Interest expense on non-recourse financing paid directly to lenders by lessees 1,760,062 164,555 Interest expense from amortization of debt financing costs 50,285 - Other income 18,375 - Minority interest 1,139,387 183,832 Gains on financial instruments (214,796 ) - Changes in operating assets and liabilities: Collection of finance leases 7,008,164 276,122 Other assets, net (763,647 ) 45,295 Prepaid acquisition fees (2,451,067 ) - Accrued expenses and other liabilities 577,348 221,616 Deferred revenue (520,295 ) - Due from/to Manager and affiliates 118,215 536,351 Distributions to/from joint ventures and minority interest (288,483 ) - Net cash provided by operating activities 8,845,941 139,599 Cash flows from investing activities: Purchase of equipment (53,998,160 ) (47,496,372 ) Investment in joint venture (5,615,735 ) - Investment in financing facility (164,822 ) (3,475,507 ) Repayment of financing facility 4,367,055 - Net cash used in investing activities (55,411,662 ) (50,971,879 ) Cash flows from financing activities: Proceeds from revolving line of credit - 5,000,000 Issuance of additional member shares, net of sales and offering expenses paid 118,796,988 48,076,545 Minority interest contribution in joint venture, net 4,076,251 7,548,105 Distributions to minority interest holder in joint venture (512,080 ) - Cash distributions to members (10,481,498 ) (564,062 ) Net cash provided by financing activities 111,879,661 60,060,588 Effects of exchange rates on cash and cash equivalents (509 ) - Net increase in cash and cash equivalents 65,313,431 9,228,308 Cash and cash equivalents, beginning of the period 22,154,903 2,000 Cash and cash equivalents, end of the period $ 87,468,334 $ 9,230,308 See accompanying notes to condensed consolidated financial statements. S-5 ICON Leasing Fund Twelve LLC (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2008 2007 Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long-term debt paid directly to lenders by lessees $ 6,953,850 $ 1,173,000 Equipment purchased with non-recourse long-term debt paid directly by lender $ 38,699,640 $ 24,938,433 See accompanying notes to condensed consolidated financial statements. S-6 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2008 (unaudited) (1) Basis of Presentation and Consolidation The accompanying condensed consolidated financial statements of ICON Leasing Fund Twelve, LLC (the “LLC”) have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for the interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q.Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements. In the opinion of ICON Capital Corp. (the “Manager”), all adjustments considered necessary for a fair presentation have been included. These condensed consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2007. The results for the interim period are not necessarily indicative of the results for the full year. The condensed consolidated financial statements include the accounts of the LLC and its majority-owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The LLC accounts for its noncontrolling interests in joint ventures where the LLC has influence over financial and operational matters, generally 50% or less ownership interest, under the equity method of accounting. In such cases, the LLC’s original investments are recorded at cost and adjusted for its share of earnings, losses and distributions.The LLC accounts for investments in joint ventures where the LLC has virtually no influence over financial and operational matters using the cost method of accounting.In such cases, the LLC’s original investments are recorded at cost and any distributions received are recorded as revenue.All of the LLC’s investments in joint ventures are subject to its impairment review policies. In joint ventures where the LLC’s interest is majority owned, the financial condition and results of operations of the joint venture are consolidated.Minority interest represents the minority owner’s proportionate share of its equity in the joint venture. The minority interest is adjusted for the minority owner’s share of the earnings, losses and distributions of the joint venture. (2) Organization The LLC was formed on October 3, 2006 as a Delaware limited liability company.The LLC’s initial closing date was May 25, 2007 (the “Commencement of Operations”), the date at which the LLC raised $1,200,000. The LLC is engaged in one business segment, the business of purchasing equipment and leasing it to third-party end users, providing equipment and other financing, acquiring equipment subject to lease and, to a lesser degree, acquiring ownership rights to leased equipment at lease expiration.The LLC will continue until December 31, 2026, unless terminated sooner. The Manager of the LLC is a Delaware corporation. The Manager manages and controls the business affairs of the LLC, including, but not limited to, the equipment leases and financing transactions that the LLC enters into pursuant to the terms of the LLC’s limited liability company agreement (the “LLC Agreement”).Additionally, the Manager has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the LLC. S-7 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements September 30, 2008 (unaudited) (2) Organization - continued The LLC is currently in its offering period, which commenced on May 7, 2007 and is anticipated to end in May 2009.
